Citation Nr: 1612090	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-22 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for an anxiety disorder.  

2.  Entitlement to a rating in excess of 20 percent for thoracolumbar scoliosis.  

3.  Entitlement to a compensable rating for MDD.  



ATTORNEY FOR THE BOARD

M. Young, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 1997 to February 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  On her May 2010 VA Form 9, the Veteran requested a hearing before the Board in conjunction with this appeal; she did not report for such hearing scheduled in November 2012, and her hearing request is deemed withdrawn.  38 C F R §20 704.  In April 2013 these matters were remanded for additional development (by a Veterans Law Judge (VLJ) other than the undersigned.  The case is now assigned to the undersigned.  

In April 2013 the Veteran's attorney (Kenneth L. LaVan) withdrew as her representative in this appeal.  She has not appointed another representative, and the Board considers this matter with the understanding that she is appearing pro se.

The issue seeking a compensable rating for MDD is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.  


FINDINGS OF FACT

1.  The Veteran is not shown to have an anxiety disorder; the AOJ has advised her that any anxiety symptoms found would be encompassed in the rating assigned for her service-connected major depressive disorder (MDD), i.e., they would be considered service-connected.   

2.  The Veteran failed (without providing cause) to report for VA examinations scheduled in November 2013, December 2013 and January 2014 in connection with her claim for an increased rating for thoracolumbar scoliosis.



CONCLUSIONS OF LAW

1.  Regarding the claim of service connection for anxiety, the Veteran has in essence already established entitlement to the benefit sought; there is no question of fact or law in the matter remaining for the Board to consider.  38 U.S.C.A §§ 7104, 7105 (West 2014)(2015).

2.  The Veteran's claim seeking an increased rating for scoliosis of the thoracolumbar spine must be denied because she has failed (without good cause) to report for VA examinations scheduled to determine her entitlement to an increase.  38 C.F.R. § 3.655(b) (2015); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the claim seeking service connection for anxiety, VA correspondence in July 2009 notified the Veteran of the information needed to substantiate and complete her claim, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain.  Significantly, the rating decision that denied her service connection for anxiety also advised her that it was because such diagnosis was not shown, but that any symptoms of such disability would be considered encompassed in the rating for her service-connected MDD (i.e. service-connected). 

Regarding the claim for a rating in excess of 20 percent for thoracolumbar scoliosis, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence of a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A November 2007 letter provided the Veteran the generic notice required.  After she initially failed to report for an examination scheduled in connection with the claim, she was advised of the consequences of a failure to report.

VA treatment records as well as records from the Social Security Administration  (SSA) have been secured for the record.  The Veteran was afforded VA spine examinations in November 2007 and January 2009 and a VA mental disorders examination in July 2009.  In April 2013 the Board found the evidence inadequate, and remanded these matters for further examinations.  As discussed in greater detail below, the Veteran failed (without giving cause) to report for the scheduled examinations.  She has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in met.

The Board finds that the AOJ has complied with the directives of the April 2013 Board remand.  The AOJ obtained updated VA treatment records (from June 2009).  The AOJ also arranged for examinations of the Veteran, but she failed (without providing cause) to report.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Service Connection Claim

The Veteran seeks service connection for as anxiety as secondary to the service-connected thoracolumbar scoliosis.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A § 1110; 38 C.F.R. § 3.303.  

The Board has jurisdiction in any matter which under 38 U.S.C. § 511 involves a question subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails  to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).

The U.S. Court of Appeals for Veterans Claims has held, in essence, that (unless there is a prior final denial of a claim of service connection for a specific psychiatric diagnosis) a claim of service connection for a specific psychiatric disability should be interpreted as encompassing any psychiatric disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's STRs are silent for any history, complaints, findings, treatment, or diagnosis of an anxiety disorder.  Postservice treatment records show that in a January 2009 VA psychiatry note, the Veteran had a diagnosis of MDD recurrent with target symptoms of depression/anxiety. On VA mental disorders examination in July 2009; there were no complaints, findings or diagnosis of an anxiety disorder.  In May 2013 a VA social worker noted in a report of a meeting with the Veteran that she had diagnoses of recurrent MDD, anxiety disorder, and relational problems.  In a July 2013 VA psychiatry follow-up note, the Veteran denied symptoms of anxiety but reported that she can become stressed out.  

This appeal is from a 2009 rating decision that in denying service connection for anxiety disorder (because the Veteran was not shown to have a diagnosis of such disorder) also advised her, in essence, that because she had established service connection for MDD, and because MDD and anxiety disorders are rated under identical criteria, that any symptoms of anxiety shown would be considered service-connected (and encompassed in the rating for MDD).   

Under these circumstances there is no question of fact or law remaining for the Board to consider regarding the benefit sought with respect to the instant claim.  She filed a claim seeking compensation for anxiety, and has been advised that she is in fact entitled to compensation for any symptoms of, or impairment due to anxiety.  Therefore, her appeal in this matter must be dismissed as moot.    

To the extent that the Veteran may be appealing the denial of service connection for anxiety as a manner of seeking to establish a compensable rating for her psychiatric disability, such matter is more appropriately addressed in the context of the claim for an increased rating for MDD (which is being remanded).  If she is under the assumption that she would be entitled to separate compensable ratings for MDD and anxiety, she is advised that because those disabilities are rated under the same criteria, such is expressly prohibited.  See 38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Increased Rating for Thoracolumbar Scoliosis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection or if factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Scoliosis of the Thoracolumbar Spine

When a claimant fails (without good cause) to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

The Veteran's claim seeking an increased rating for thoracolumbar scoliosis was received in October 2007.  She was afforded VA examinations to assess her spine disability in November 2007 and in January 2009.  In April 2013 the Board found the record inadequate to rate disability and remanded the matter, in part for a contemporaneous examination.  

An October 2013 AOJ letter notified the Veteran that she would be scheduled for such examination, and advised her of the consequences (under 38 C.F.R. § 3.655) of a failure to report.  Documents in the record show that that the Veteran was scheduled for an examination on November 12, 2013, and (without giving cause) failed to report.  A November 2013 AOJ letter advised the Veteran that they were notified of her failure to report, and that the examination would be rescheduled.  The record shows that the Veteran failed to report for the rescheduled examination in December 2013 (once again without offering cause).  The AOJ informed her that a third examination would be requested; she was also advised of the consequences (under 38 C.F.R. § 3.655 ) of a failure to report for such examination.  She failed (again without giving cause) to report for such examination rescheduled in January 2014.   

Accordingly, the record shows that on three separate occasions the Veteran failed (without providing cause) to report for VA examinations scheduled and rescheduled  in connection with her claim for increase.  She has not disputed that she was aware of the examinations being scheduled and rescheduled, and she was repeatedly advised of the consequences of a failure to report.  The governing regulation in such circumstances is clear and unequivocal.  The language "shall" mandates that the claim must be denied based on the failure to appear.  See 38 C.F.R. § 3.655(b).  Notably, the Veteran has not expressed willingness to appear for an orthopedic examination were one to be rescheduled.)  Accordingly, the Board has no discretion in the matter; the law is dispositive.  See Sabonis, 6 Vet. App. 426 (1994). 


ORDER

The appeal seeking service connection for anxiety is dismissed as moot.

A rating in excess of 20 percent for thoracolumbar scoliosis is denied.


REMAND

In the April 2013 remand, the Board directed that the Veteran be afforded a VA examination to evaluate her MDD.  Examinations were scheduled in November, 2013, December 2013 and January 2014.  She failed to report to each of the examinations, after receiving notice.  The Board is aware that usually under such circumstances, the claim must be rated based on the evidence of record, (as the examinations was scheduled in conjunction with an original compensation claim).  38 C.F.R. § 3.655.  However, the Board finds that a remand for another attempt to have the Veteran be examined is necessary (as the competent evidence of record in this matter is too sparse to allow for identification it is unable to render a decision in this matter without clarification (VA examination) of the current status of the Veteran's service-connected MDD.  

The VA treatment records that were associated with the record pursuant to the April 2013 Board remand suggest a progressive improvement of the Veteran's MDD since her last VA compensation examination in July 2009.  The treatment records do not appear to present a complete disability picture (e.g. being evaluated by a social worker who works with homeless and being able to maintain employment suggest widely disparate functioning ability).  Simply stated, the evidence is inadequate to determine whether or not there have been distinct periods when the Veteran's psychiatric disability warranted differing ratings.   

In a claim for an increased rating all records of treatment the Veteran has received for the disability at issue during the evaluation period are pertinent evidence that must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be asked to identify the providers of all evaluations and treatment she has received for psychiatric disability during the evaluation period.  The AOJ should secure for the record the complete records of from all providers identified, and in particular all records of VA evaluations and/or treatment she has received from  July 2013 to the present.  

2.  The RO should thereafter arrange for a psychiatric evaluation of the Veteran to assess the severity of her service connected psychiatric disability during the evaluation period.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should obtain a detailed history from the Veteran regarding her ability to function in occupational settings and in daily life activity throughout the evaluation period, and describe the impact her psychiatric disability has had on that ability.  All psychiatric findings must be described in detail (and should comport with the criteria for rating psychiatric disability in 38 C.F.R. § 4.130.  Based on review of the record and interview/examination of the veteran the examiner should also provide an opinion that responds to the following;
Please provide a retrospective opinion regarding the effect of the Veteran's service-connected disability on her occupational functioning throughout the period under consideration, i.e., from the effective date of the award of service connection.  Specifically, please identify any distinct periods when manifestations of the disability presented a disability picture consistent with:

(a) mental condition formally diagnosed but symptoms not severe enough to interfere with occupational and social functioning.
(b) mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or controlled by continuous medication.
(c) occupational and social impairment with occasional decrease in work efficiency
(d) occupational and social impairment with reduced reliability and productivity
(e) occupational and social impairment with deficiencies in most areas
(f) total occupational and social impairment.

If the Veteran fails to report for the scheduled examination, the AOJ should arrange for a psychiatrist or psychologist to review the record, and respond to the specific questions posed above, to the extent possible (and explaining why an opinion regarding for any period of time under consideration is not possible). 

The examiner must explain the rationale for all opinions, citing to supporting factual data, as available and deemed appropriate.

3.  The AOJ should then review the record and readjudicate the claim for an increased rating for the Veteran's psychiatric disability .  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


